                                          40 Filed 03/25/21
           Case 1:20-cv-06716-VM Document 41       03/24/21 Page 1 of 1




                                                       March 24, 2021

VIA ECF
The Honorable Victor Marrero
United States District Court Judge
Southern District of New York
500 Pearl Street, Suite 1610
New York, New York 10007

       Re:     Andrea Holness v. C. R. Bard Inc. et ano. (1:20-cv-06716-VM)

Dear Judge Marrero:

        On behalf of plaintiff Andrea Holness (“Plaintiff”) and defendants C. R. Bard, Inc. and
Bard Peripheral Vascular, Inc. (collectively, “Bard”) (all, collectively, the “Parties”) in the above-
referenced action, the Parties respectfully submit this joint letter to inform the Court that they have
reached a settlement in principle in this action as part of a global settlement of all the cases and
claims of plaintiffs represented by Plaintiff’s counsel in multiple jurisdictions. The Parties are in
the process of finalizing the details of their settlement, which will take some time given the number
of plaintiffs and cases involved in the global settlement.

        Accordingly, the Parties jointly and respectfully request that the Court enter an order
staying this case for one hundred and twenty (120) days to permit the Parties to finalize settlement
terms with respect to this and all cases filed by Plaintiff’s counsel in similar matters. If Plaintiff
have not filed dismissal papers within 120 days from the stay being granted, the Parties request
the opportunity to file a joint status report regarding the status of the settlement. Alternatively, the
Parties request a conference with the Court to seek the Court’s guidance on how the Parties should
proceed with their settlement in principle and finalization of settlement terms, including the
possibility of administratively closing the case without prejudice and placing it on a suspense
calendar with a status report deadline that the Court deems suitable and appropriate.

Respectfully submitted,

 FEARS NACHAWATI PLLC                                GREENBERG TRAURIG LLP

 By:_/s/ Darren McDowell______________               By: /s/ Toby S. Soli_____________________
         Darren McDowell                                     Toby S. Soli
         Steven Scott Schulte                        200 Park Avenue
 5473 Blair Road                                     New York, NY 10166
 Dallas, TX 75231                                    Tel.: 212-801-3196
 214-890-0711                                        Email: solit@gtlaw.com
 Email: mcdowelld@fnlawfirm.com
 schulte@fnlawfirm.com                               Attorneys for Defendants
 Attorneys for Plaintiff
